UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 27, 2012 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware 59-2605822 (State of incorporation) (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (ü)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (ü)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer ()Accelerated filer (ü)Non-accelerated filer ()Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ()No (ü) The number of shares of registrant’s common stock outstanding as of November 28, 2012 was 46,307,295. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Consolidated Balance Sheets as of October 27, 2012 and April 28, 2012 3 Consolidated Statements of Income for the Three and Six Months Ended October 27, 2012 and October 29, 2011 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended October 27, 2012 and October 29, 2011 5 Consolidated Statements of Shareholders’ Equity for the Six Months Ended October 27, 2012 and October 29, 2011 6 Consolidated Statements of Cash Flows for the Six Months Ended October 27, 2012 and October 29, 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1A. Risk Factors 16 Item 6. Exhibits 16 Signature 17 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share amounts) October 27, April 28, Assets Current assets: Cash and equivalents $ $ Trade receivables - net of allowances of $450 ($399 at April 28) Inventories Deferred income taxes - net Prepaid and other assets Total current assets Property, plant and equipment - net Goodwill Intangible assets Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable 82 Total current liabilities Deferred income taxes - net Other liabilities Shareholders' equity: Preferred stock, 7% cumulative, $1 par value, aggregate liquidation preference of $15,000 - 1,000,000 shares authorized; 150,000 shares issued Common stock, $.01 par value - 75,000,000 shares authorized; 50,338,279 shares issued (50,321,559 shares at April 28) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock - at cost: Preferred stock - 150,000 shares ) ) Common stock - 4,032,784 shares ) ) Total shareholders' equity Total liabilities & shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Six Months Ended October 27, October 29, October 27, October 29, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Interest expense 31 31 63 54 Other expense - net 86 47 70 Income before income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying Notes to Consolidated Financial Statements. 4 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousands) Three Months Ended Six Months Ended October 27, October 29, October 27, October 29, Net income $ Cash flow hedges, net of tax ) ) ) Comprehensive income $ See accompanying Notes to Consolidated Financial Statements. 5 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) (In thousands) Six Months Ended October 27, October 29, Number of Common Shares Issued Beginning of period Stock options exercised 16 46 End of period Preferred Stock Beginning and end of period $ $ Common Stock Beginning and end of period Additional Paid-In Capital Beginning of period Stock options exercised 88 Stock-based compensation Stock-based tax benefits 22 End of period Retained Earnings Beginning of period Net income End of period Accumulated Other Comprehensive (Loss) Income Beginning of period ) Cash flow hedges, net of tax ) ) End of period ) ) Treasury Stock - Preferred Beginning and end of period ) ) Treasury Stock - Common Beginning and end of period ) ) Total Shareholders' Equity $ $ See accompanying Notes to Consolidated Financial Statements. 6 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended October 27, October 29, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income tax benefit ) ) Loss (gain) on disposal of property, net 44 (5
